Citation Nr: 1614448	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-41 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

In February 2014, the Board denied the claim for an increased rating for the service-connected lumbar spine disability, determined that a claim for a TDIU was reasonably raised, and remanded the TDIU claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted. 

VA treatment records associated with the claims file in September 2014 and February 2015 document the Veteran's reports to care providers that he had been receiving Social Security disability income for a combination of physical and mental conditions since July 2010.  As Social Security Administration (SSA) records may contain information relevant to the Veteran's claim, they should be requested on remand.

Relevant ongoing VA treatment records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dated since February 2015 and associate them with the claims file.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran should be notified.  

2.  Request from the SSA copies of any disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If any records are unavailable, the claims file should be annotated as such and the Veteran should be notified.  

3.  After undertaking the development above and     any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


